Title: Louis Philippe Gallot de Lormerie to Thomas Jefferson, 26 March 1813
From: Lormerie, Louis Philippe Gallot de
To: Jefferson, Thomas


          
            Monsieur Philade 26 mars 1813—
            Votre Equité, votre humanité, votre ançienne bienveillançe a mon Egard vous porteront sans doute a Excuser L’importunité a laquelle me forcent des circonstances impérieuses. … celle qui se présente aujourdhui et a laquelle vous m’avés recommandé vous même de Veiller, je veux dire LEnvoi d’un nouveau ministre en france justifiera je l’Espére la liberté que je prens de  vous rapeller la promesse que vous a faité le secrétaire dEtat en août der pour moi.
            Joffre s’il le faut de payer en france le fret des caisses &c destinées pour le Museum impérial dhist: nat: de paris, et qui peuvent former Environ un Tonneau ordinaire de fret
				Je ferai Egalement pour mon passage tout
				le
				sacrifice qu’on Exigera malgré mon peu de fortune et la depense de plus de 400 dollars
				faite en attendant cette Occasion—Jai donc lieu dEsperer qu’au moins on ne me la refusera pas maintenant
            Comme Membre de plusieurs sociétes Litteraires et n’Etant ni commerçant ni politique, ni militaire je ne puis compromettre l’Expédition et comme tel je suis muni d’un Passeport (ançien il est vrai) mais signé par un mïnistre plenipotentiaire de la GB dans Les EU, pour moi, mon Bagâge et tous mes Effets.—Juserai en outre de toute la Discrétion qu’on Exigera Vous priant de m’honorer d’une réponse au plutôt possible afin que je puisse savoir
				le tems et le lieu d’ou je dois partir, ou saisir de suite une autre Occasion, si finalement je ne puis joüir de celle qui vous avoit eté promise— … Daignés agréer les assurançes de mes trés respectueux Sentimens.
            De Lormerie
          
          
            P.s. LEugêne Navire français, un des plus beaux de l’Europe, est maintenant a N: york. c’est une Excellente Embarcation.
          
         
          Editors’ Translation
          
            
              Sir Philadelphia 26 March 1813—
              Your fairness, humanity, and past kindnesses to me will surely induce you to excuse me for bothering you; pressing circumstances force me to do so. … you warned me to watch for the opportunity that presents itself today. The sending of a new minister to France will justify, I hope, the liberty I take in reminding you of the promise you made last August to the secretary of state concerning me.
              I am offering, if necessary, to pay in France the freight on the boxes, etc., sent to the imperial museum of natural history in Paris, weighing about a ton.
			 For my own passage I will make any
			 additional
			 sacrifice required, in spite of my meager financial resources and my expenditure of more than four hundred dollars while
			 awaiting this opening—I have reason to hope, therefore, that this chance, at least, will not be denied me.
              Being a member of several literary societies, and neither a merchant, politician, nor soldier, I cannot endanger the expedition. I have a passport (old it is true), signed by a British minister plenipotentiary to the United States,  for me, my baggage, and all my belongings.—I will, moreover,  be very discreet. I ask you kindly to honor me with a reply as soon as possible so that I may know the time and place
			 from which I will depart or seize immediately another opportunity, if in the end I am unable to use that which had been promised to you— … Please accept my very respectful regards.
              De Lormerie
            
            
              P.S. The French ship Eugène, one of Europe’s most beautiful, is now at New York. It is an excellent vessel.
            
          
        